DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the known reference spectral phase function” and “the dispersion function” in lines 3-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner will interpret the claim to depend upon claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yonetani (2015/0204790) in view of Silberberg et al. (6,327,068).

Regarding claim 1, Yonetani discloses: a femtosecond laser multimodality molecular imaging system, comprising a supercontinuum generation module, a pulse measurement compression and control module and an optical microscope module; the supercontinuum generation module comprises a near-infrared pulse generation device (801), and an optical medium with strong nonlinearity (804); the near-infrared pulse generation device is configured to provide near-infrared pulses; the optical medium with strong nonlinearity is configured to be excited by the near-infrared pulses to generate femtosecond laser pulses (Fig. 8, [0123]-[0128]); and the optical microscope module comprises a second optical component (117/816), a sample stage (119/818) and a first signal acquisition device (122/821) (Figs. 1 and 8, [0025]-[0027], [0053]-[0058]); the femtosecond laser pulses arrive at the sample stage after 
Yonetani does not disclose: the near-infrared pulses have a center wavelength of 1010 nm to 1100 nm, and a spectral width of less than 25 nm; the pulse measurement compression and control module comprises a first optical component and a measurement module; the first optical component is configured to receive the femtosecond laser pulses; the measurement module is configured to measure a dispersion in an optical path of a system, adjust parameters of the first optical component to perform dispersion compensation on the femtosecond laser pulses according to a measurement result, and obtain compressed femtosecond laser pulses; the compressed femtosecond laser pulses arrive at the sample stage after passing through the second optical component.
Silberberg et al. disclose: the pulse measurement compression and control module comprises a first optical component (12) and a measurement module (24, 26, 28, 30 and 32); the first optical component is configured to receive the femtosecond laser pulses; the measurement module is configured to measure a dispersion in an optical path of a system, adjust parameters of the first optical component to perform dispersion compensation on the femtosecond laser pulses according to a measurement result, and obtain compressed femtosecond laser pulses (Fig. 1, col 2, lines 30-56, col 5, line 10 to col 6, line 43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yonetani by adding the pulse measurement compression and control module of Silberberg in order to provide maximum pulse compression. The device as modified discloses: the compressed femtosecond laser pulses arrive at the sample stage after passing through the second optical component.
Yonetani as modified do not disclose: the near-infrared pulses have a center wavelength of 1010 nm to 1100 nm, and a spectral width of less than 25 nm.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a femtosecond laser imaging system comprising a near-infrared pulse generation device (seed laser) emitting laser pulses with a spectral width in the near-infrared wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the center wavelength range and spectral width of the laser pulses by routine experimentation.

Regarding claim 2, Yonetani as modified discloses: wherein, the near-infrared pulse generation device is an Ytterbium-doped fiber laser or a pulsed laser (pulsed laser), the near-infrared pulse generation device emits femtosecond pulses (Fig. 8, [0123]-[0128]); and the optical medium with strong nonlinearity is a birefringent photonic crystal fiber (Fig. 8, [0123]-[0128]). 
Yonetani as modified do not disclose: a pulse width of the near-infrared pulse generation device is less than 1500 femtoseconds; a spectral range of the femtosecond laser pulses generated from the optical medium with strong nonlinearity is from 750 nm to 1300 nm; and the birefringent photonic crystal fiber has a length of more than 45 mm, a birefringence of at least 5*10-6, and a normal dispersion in a transmitted band.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a femtosecond laser imaging system comprising a near-infrared pulse generation device (seed laser) emitting femtosecond laser pulses and birefrigent photonic crystal fiber (fiber having a length, birefringence and zero dispersion wavelength) converting light from the seed laser into light having a 

Regarding claim 3, Yonetani as modified discloses: wherein, the first optical component is a pulse shaper having an active adaptive optical device; the pulse shaper comprises a first grating (14), a first convex lens (16), a liquid-crystal spatial light modulator (18), a second convex lens (17) and a second grating (15), wherein the first grating, the first convex lens, the liquid-crystal spatial light modulator, the second convex lens and the second grating are arranged successively; the first grating is located in a focal point of the first convex lens; a distance between the first convex lens and the liquid-crystal spatial light modulator is one focal length, a distance between the liquid-crystal spatial light modulator and the second convex lens is one focal length, and a distance between the second convex lens and the second grating is one focal length (Silberberg, Fig. 1, col 2, lines 30-56, col 5, line 10 to col 6, line 43). 

Regarding claim 4, Yonetani as modified discloses: wherein, the first optical component is a pulse shaper having an active adaptive optical device; the pulse shaper comprises a first grating (14), a first convex lens (16), a liquid-crystal spatial light modulator (18), a second convex lens (17) and a second grating (15), wherein the first grating, the first convex lens, the liquid-crystal spatial light modulator, the second convex lens and the second grating are arranged successively; the first grating is located in a focal point of the first convex lens; a distance between the first convex lens and the liquid-crystal spatial light modulator is one focal length, a distance between the liquid-crystal spatial light modulator and the 

Regarding claim 5, Yonetani as modified discloses: wherein, the measurement module comprises a control device (32), a second signal acquisition device (28), and a nonlinear crystal (26) placed on the sample stage; the femtosecond laser pulses are focused on the nonlinear crystal to generate nonlinear spectral signals after passing through the pulse measurement compression and control module and the optical microscope module; the second signal acquisition device is configured to collect the nonlinear spectral signals and transmit the nonlinear spectral signals to the control device; and the control device is configured to control parameters of the liquid-crystal spatial light modulator to introduce a known reference spectral phase function; a dispersion function of the optical path of the system is measured by changing the known reference spectral phase function; according to the dispersion function, the parameters of the liquid-crystal spatial light modulator are adjusted to control the spectral phase of each wavelength of the femtosecond laser pulses, so as to counteract the dispersion (Silberberg, Fig. 1, col 2, lines 30-56, col 5, line 10 to col 6, line 43). 

Regarding claim 6, Yonetani as modified discloses: wherein, the measurement module comprises a control device (32), a second signal acquisition device (28), and a nonlinear crystal (26) placed on the sample stage; the femtosecond laser pulses are focused on the nonlinear crystal to generate nonlinear spectral signals after passing through the pulse measurement compression and control module and the optical microscope module; the second signal acquisition device is configured to collect the nonlinear spectral signals and transmit the nonlinear spectral signals to the control device; and the control device is configured to control parameters of the liquid-crystal spatial light modulator to introduce a known reference spectral phase function; a dispersion function of the optical path of the 

Regarding claim 7, Yonetani as modified discloses: wherein, the nonlinear crystal is a BBO crystal or a KDP crystal, and a thickness of the nonlinear crystal is from 10 µm to 300 µm (100 µm thick BBO crystal) (Silberberg, Fig. 1, col 6, line 20-21). 

Regarding claim 8, Yonetani as modified discloses: wherein, the nonlinear crystal is a BBO crystal or a KDP crystal, and a thickness of the nonlinear crystal is from 10 µm to 300 µm (100 µm thick BBO crystal) (Silberberg, Fig. 1, col 6, line 20-21).


Allowable Subject Matter
Claims 9-12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 10 are allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein, the known reference spectral phase function comprises a parabolic function and a sinusoidal function; the nonlinear spectral signals are second harmonic spectrums; and the control device is further configured to analyze a maximum value of the second harmonic spectrum each time the known reference spectral phase function is changed so as to obtain a second derivative of 
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 14 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein, the second optical component comprises a first mirror, a scanning galvanometer module, a second mirror, a dichroic mirror, an optical microscope objective and a plurality of filters; the first signal acquisition device comprises a plurality of photodetectors corresponding to the plurality of filters, and the plurality of photodetectors are connected to the control device; the compressed femtosecond laser pulses pass through the first mirror into the scanning galvanometer module, and are focused on the sample stage; and the compressed femtosecond laser pulses interact with the tissue sample on the sample stage to generate the multimodality signals; the multimodality signals are reflected by the dichroic mirror to the plurality of filters for separation, collected by the plurality of photodetectors and sent to the control device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tearney et al. (US 7872759), Ochiai et al. (US 20170293259) and Bruch et al. (US 7391557).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828